Citation Nr: 0948899	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD) and anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2006 from the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
acquired psychiatric disorder to include PTSD.  The Board 
will address this issue as entitlement to service connection 
for an acquired psychiatric disorder to include PTSD and 
anxiety disorder pursuant to the decision of the Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009)

The Veteran testified before a Decision Review Officer at a 
hearing held at the RO in November 2008 and also testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in October 2009.  Transcripts of both hearings are 
associated with the claims folder.  

At the November 2008 and October 2009 hearings, the Veteran 
is noted to have alleged having problems with high blood 
pressure while in service, and thus appears to be raising a 
claim for service connection for high blood pressure.  This 
matter is referred to the RO for further consideration.


FINDINGS OF FACT

1.  Psychiatric complaints were not noted on the Veteran's 
September 1972 service entrance examination report, nor were 
any symptoms suggestive of a psychiatric disorder reported in 
the accompanying report of medical history, however the post 
service psychiatric treatment records showing a history of 
childhood trauma with symptoms such as sleep problems, sad 
mood, lack of interest, lack of motivation, spells of 
hopelessness, low energy and anxiousness since childhood 
rebuts the presumption of soundness.

2.  The medical evidence demonstrates that the Veteran's pre 
existing psychiatric disorder was not aggravated beyond 
normal progression during active military service.

3.  There is no competent evidence showing the Veteran has a 
current diagnosis of PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).


CONCLUSION OF LAW

A preexisting psychiatric disorder, diagnosed as anxiety 
disorder, not otherwise specified and alcohol dependence 
currently in remission, was not aggravated by service, and 
the Veteran does not have a diagnosis of PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in November 2005 and a duty to assist 
letter was sent in November 2005 prior to the March 2006 
denial of this claim on the merits.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of his and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additional notice was sent in March 2006 and 
December 2006. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  
The Veteran also attended hearings in November 2008 and 
October 2009.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not 
indicated in this matter where the evidence is sufficient to 
render a decision in this matter.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).

II.  Service Connection

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder, to include anxiety 
disorder and PTSD.  See Clemons v. Shinseki, No. 07-558 (Feb. 
17, 2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  He 
has also alleged a worsening of a preexisting psychiatric 
disorder in service.

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
psychosis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. VAOGCPREC 3-2003 (July 16, 2003); 
see generally Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (CAVC raised the question of the proper interpretation 
of sections 1111 and 1153 and the validity of the pertinent 
part of 38 C.F.R. § 3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Court) has recently held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F.3d 1089, 1093 (Fed. Cir. 2004). The Court held that, in 
the case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'" Wagner, 370 F.3d at 1093 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3-
2003 (July 16, 2003).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduring disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Court stated: "[e]evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non- combat Veteran to establish an increase in 
disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. 
§ 1153 requires some increase in the severity of the 
preexisting condition causally related to military service).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by- case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a Veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

Service treatment records revealed that the September 1972 
entrance examination showed a normal psychiatric examination 
with the summary of defects limited to being 17 pounds 
overweight/unfit.  The report of medical history revealed 
that he denied having frequent trouble sleeping, 
depression/excessive worry, loss of memory or amnesia, 
nervous trouble of any sort or periods of unconsciousness.  
He denied any hospitalizations.  The service treatment 
records are negative for any treatment or complaints of any 
psychiatric problems.  The October 1974 separation 
examination showed a normal psychiatric examination.  The 
report of medical history revealed that he denied having 
frequent trouble sleeping, depression/excessive worry, loss 
of memory or amnesia, nervous trouble of any sort or periods 
of unconsciousness.  

Service personnel records reveal that the Veteran received an 
article 15 in October 1973 for being absent without leave 
(AWOL) for 15 days from September 30, 1973 to October 15, 
1973 and another article 15 for being AWOL from August 1, 
1974 to August 5 1974.  No reason for the AWOLs was given.  
His military occupational specialty was as a medic and troop 
aid man and he had no oversees or combat service.  

The earliest evidence of treatment for possible psychiatric 
problems is a December 1976 private hospital record showing 
he was admitted after having taken drugs and gotten into a 
fight, with delusional/psychotic ideations such as that he 
was Jesus and he could walk through walls.  He had been 
downcast and recently lost his job.  He was assessed with 
acute brain syndrome secondary to drug intake.  

Thereafter there is no record of treatment for psychiatric 
problems until 2005, when in April 2005 the Veteran was 
treated in the emergency room for problems with Xanax 
withdrawal.  He seen in the VA's substance abuse treatment 
program (SATP) and gave a history of having watched his 
mother die when he was age 11 and his sister died one year 
later.  His father, who he had not previously known to drink, 
later became an alcoholic.  The Veteran indicated that he 
joined the military to get away from this situation.  The 
Veteran discussed problems with Xanax usage and was unable to 
quit on his own.  In May 2005 he continued to be seen for 
problems with Xanax, which he was said to be abusing along 
with alcohol.  He reported sleeping problems since age 11 
following the death of his mother.  He endorsed problems with 
his temper, racing thoughts, mood swings and insomnia.  He 
was assessed with Benzodiazepine dependence, alcohol abuse 
versus dependence and history of cannabis and PCP abuse.  
Diagnosis of a psychiatric disorder was deferred, pending the 
establishment of abstinence.  

In June 2005 the Veteran underwent a psychological assessment 
interview for bipolar disorder.  His background of losing his 
mother and sister to death one year apart when he was around 
10, and his father's subsequent descent into heavy drinking 
was noted and the Veteran indicated that he raised himself.  
He smoked cannabis at age 12.  After finishing high school, 
he entered the Army and began using amphetamines, Valium and 
drinking heavily.  He reported having lost his rank secondary 
to being AWOL.  He was hospitalized in the psychiatric unit 
after smoking phencyclidine for 2-3 weeks.  Mental status 
examination revealed he was alert and oriented times 3, 
without hallucinations or obvious delusional content.  His 
form of thought was circumstantial.  His mood was depressed 
and affect was blunted.  His judgment was questionable but he 
denied suicidal intent.  The impression was extensive history 
of substance abuse disorder and history of recurrent 
depression.  There was no history of psychosis not induced by 
drugs.  He had a long history of conflicted relationships 
that was difficult to separate from addiction issues.  He 
refused rehabilitation at this time.  The Axis I diagnosis 
was alcohol dependence, sedative, with hypnotic dependence, 
cannabis abuse versus dependence.  

He continued to have problems in August 2005 of needing 
something to calm him.  He reported having a sad mood, lack 
of interest, lack of motivation, spells of hopelessness, low 
energy and poor sleep.  He reported his symptoms began in 
1966 when his mother died when he was 11 years old.  His 
sister died when he was 12.  He reported panic attacks, 
feared closed spaces and hated crowds.  His military history 
was from 1972 to 1974 with no combat.  He had a history of 
violent incidents after discharge.  He was alert, oriented 
times 3, with mood anxious and restricted affect.  The 
diagnosis was alcohol dependence and anxiety disorder not 
otherwise specified (NOS).  In September 2005 he was noted to 
still be abusing Xanax, citing that they kept him calm and 
reporting that he obtained the medication through friends.  
He had complaints of being nervous and having problems with 
irritability and poor mood at time.  He reported having 
insomnia since childhood.  Objective examination was the same 
as in August 2005, although his mood was slightly dysthymic.  
He was assessed with anxiety disorder NOS, and alcohol 
dependence in early remission.  He continued with issues such 
as sleep problems and anxiety attacks in December 2005 and 
reported that Xanax worked but he was unable to get a 
prescription for it, so he obtained it through other means.  
Again he cited having sleep problems since childhood and the 
history of family members deaths during his youth.  He 
believed that he had PTSD since then.  The assessment was 
anxiety disorder NOS, sedative abuse rule out dependence.  

In January 2006 the Veteran was seen for medical review and 
was trying to "clean up his life."  He was still taking 
Xanax through alternative means and wanted to get off the 
Xanax.  The records throughout 2006 revealed that he 
continued to have issues with Xanax, as in June 2006 he was 
noted to still be obtaining them through non legal means.  He 
persisted with having sleep problems, not helped by various 
medications as reported in records from March to June 2006.  
In July and August 2006 he was in more of a depressed mood 
and was still taking Xanax as it helped him cope with being 
around crowds.  In September 2006 he also cited nervousness 
and irritability.  The objective findings shown throughout 
the records from 2006 revealed no evidence of psychotic 
thought or suicidal/homicidal thoughts, or evidence of 
disorientation.  The findings were generally significant for 
dysthymic or anxious mood.  The assessment throughout 2006 
was anxiety disorder NOS and alcohol dependence in remission.  

VA treatment records from 2007 revealed that in February 2007 
he was not doing well having recently broken up with a 
girlfriend.  He again related how his childhood was difficult 
and that this caused long lasting effects on him.  He was 
noted to be taking medications as prescribed at this point.  
The assessment was anxiety disorder, NOS, ongoing anxiety and 
alcohol dependence in remission.  He was noted to suffer from 
long standing anxiety that was only controlled with a regimen 
of Alprazolam.  His anxiety was long standing and according 
to the Veteran started long ago when he was younger.  His 
turbulent childhood was significant for stressors.  His 
subsequent problem with substance abuse in the military and 
afterward was more than likely his using these agents to cope 
with anxiety problems during that period in his life.  

In May 2007 he continued to take Xanax as properly prescribed 
and it helped.  He was still distraught about losing his 
girlfriend and continued with sleep problems.  An August 2007 
medication review note revealed his symptoms continued to be 
helped with Xanax as prescribed, as the medication helped him 
from shaking all the time and from being too nervous to think 
properly.  Sleep problems continued to persist with 
medication he previously took (Seroquel) no longer helping.  
In October 2007 he was still being helped by Xanax but was 
more depressed and pensive the past month.  The objective 
findings shown throughout the records from 2007 revealed no 
evidence of psychotic thought or suicidal/homicidal thoughts, 
or evidence of disorientation.  The findings were generally 
significant for slightly dysthymic mood.  The assessment 
throughout 2007 was still anxiety disorder NOS and alcohol 
dependence in remission.  

The VA records from 2008 revealed continued problems with 
sleeping and mood, and in January 2008 he was also noted to 
have issues of stress from finances and a living situation 
where he was staying with his brother and felt like he was a 
burden.  He also reported having some panic attacks.  Similar 
complaints of sleep problems and feeling more down were 
reported in April 2008 and the examiner noted that he 
continued to suffer long standing anxiety only controlled 
with medication.  In August 2008 he continued to take Xanax 
and reported this was the only thing besides his son that 
kept him going. His mood was poor and while he did not 
endorse actual suicidal thoughts, he wondered why he was here 
and expressed that he would not mind dying.  The medical 
provider observed that he would benefit from therapy as he 
had a lot of feelings about the loss of his mother at an 
early age.  

In October 2008 he continued to treat with Xanax but was 
still struggling with sleep and mood problems.  He again gave 
a detailed history regarding his childhood stressors from the 
loss of family members and also described his relationship 
with his father was rocky which led him to join the military.  
He stated that during service he was scared and quickly 
realized he had made a mistake by joining.  He detailed a 
period where he "lost it" and had a nervous breakdown in 
the military.  He felt this period should be documented in 
the service treatment records and if reviewed thoroughly, 
this could be elucidated in his military history.  He stated 
that the military made his anxiety more pronounced and 
exacerbated it while there.  He continued to feel anxious.  
He also continued to suffer with feelings of worthlessness 
and of being a burden.  The objective findings shown 
throughout the records from 2007 generally revealed no 
evidence of psychotic thought or suicidal/homicidal thoughts, 
or evidence of disorientation.  The findings were generally 
significant for slightly dysthymic mood.  The assessment 
throughout 2008 was unchanged, and remained anxiety disorder 
NOS and alcohol dependence in remission.  

In November 2008 the Veteran testified at a DRO hearing as to 
his preservice stressors from the loss of his mother and 
sister and his problems with his father who became an 
alcoholic.  He testified that he volunteered to escape from 
his family situation.  He testified that his first panic 
attack occurred in basic training on the first day he was on 
a firing range and described an incident where an individual 
on the range had apparently threatened to fire at the drill 
instructor, but was stopped from doing so.  He testified that 
prior to going AWOL he sought treatment from a doctor at Fort 
Carson for a panic attack, but was prescribed medication for 
gas and told he had a "gas blockage."  He also described 
being fearful after being told by experienced combat soldiers 
that if he got sent over to Vietnam as a medic, he would be 
the first one shot.  He indicated that he had drank alcohol 
prior to service, but his drinking increased during service 
and that his anxiety and panic attacks increased.  He 
described a reluctance to seek medical treatment as he did 
not trust doctors.  He testified that after he left service 
he thought he was going to be recalled to active duty.  He 
indicated that after his treatment for a drug overdose in 
1976 he did not seek any psychiatric help until 2000, where 
he indicated he attempted treatment by a private doctor who 
was unwilling to put him on Prozac.  He testified that he has 
received treatment at the VA for about the past 3-4 years.  

VA records from 2009 again noted that he continued to take 
Xanax, and cited this treatment along with his sons as the 
only thing keeping him going.  He continued to have sleep and 
mood problems and was noted to isolate himself most of the 
time in records from January and May 2009. Again in May 2009 
he expressed that he would be okay with dying, but did not 
have actual plans to commit suicide, citing beliefs against 
this.  In September 2009 mental health follow-up, his mood 
had improved from the last visit and he seemed more positive.  
He continued with sleep problems.  The objective findings and 
diagnosis remained generally unchanged from 2008, although 
the September 2009 record noted his mood was more euthymic.  
Another record from September 2009 revealed a discussion 
centered around his childhood stressors and how he turned to 
the service as he "wanted to die."  He again reiterated 
that he realized that the service was a mistake once he was 
in and cited problems coping, being anxious and worrying.  He 
also reported having been shown graphic videos of men getting 
killed doing what he would be doing in the service and was 
told by other service members that he would be shot first by 
the enemy because he was a medic.  He says that he was 
"picked on" by other service members.  He said that after 
he got out of the service, he "lived on the edge" because 
he believed he was going to be recalled to active duty and 
shipped over to Vietnam.  He expressed his feelings that 
service messed him up more than he would have been if he had 
not gone in.  He continued to be assessed with anxiety 
disorder NOS and alcohol dependence in remission.  

A review of the records reveals that his mental health 
outpatient/medication review records from September 2005 
through October 2009 were primarily signed by J.W.E. III, 
Pharm D, clinical pharmacist, psychiatry for the VA Medical 
Center.  This same individual submitted a letter to the RO 
noting that he has personally overseen the Veteran's care 
since September 2005 and knows his case extensively well.  He 
noted that the Veteran suffered debilitating losses in his 
early years and since his mother died, he has been unable to 
sleep a full night. He also noted that the Veteran's father's 
alcohol use led to rough teen years for the Veteran and he 
volunteered to go to Vietnam because he "wanted to die."  
He realized the service was not right for him and sought help 
twice in the service for anxiety but was turned away.  Thus 
he turned to drugs and alcohol and went AWOL for 20 days.  He 
did not serve combat but constantly feared this would happen.  
Once discharged he had continued problems and in 1976, was 
hospitalized for PCP overdose.  He self medicated post 
service with alcohol and Xanax until this medical provider 
helped him legally treat with Xanax.  This medical provider 
thinks that the Veteran's military service did factor into 
his anxiety and panic issues.  It was felt the Veteran 
entered the service with emotional issues stemming from a 
rocky childhood and service with its regimentation and 
possibility of deployment and feeling of certain death in 
Vietnam did not help alleviate his issues but more likely 
than not, exacerbated the issues he was dealing with.  

The Veteran testified in his October 2009 Travel Board 
hearing where he again discussed his stressful childhood with 
the deaths of his mother and sister and his father's 
subsequent alcoholism and abusiveness towards him, where he 
would get drunk and hit him.  He testified that he decided to 
volunteer for the service and die in Vietnam.  Regarding his 
AWOL record, he testified that shortly before going AWOL, he 
was told by soldiers coming off 1 or 2 tours of duty that as 
a medic he would be the first one to be shot.  He indicated 
that preexisting panic attacks increased and he went AWOL due 
to panic attacks.  He testified that he had asked for leave 
which he had available, but was turned down.  He testified 
that he went to the emergency room in Fort Carson but was 
told by a doctor that he had a gas blockage and was given a 
soda.  He also testified that his blood pressure was "sky 
high" on entry and was high throughout service.  He 
testified that he self medicated in service and that after he 
left service, he would abuse alcohol and drugs because he 
thought he would get called back to service.  

Based on a review of the evidence, the Board finds that the 
evidence is against the grant of service connection for a 
psychiatric disorder, to include anxiety disorder based on 
aggravation of a preexisting disability.  

The initial question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's psychiatric 
disorder, diagnosed as anxiety disorder NOS preexisted active 
service.  VAOPGCPREC 3-2003; see also Wagner, supra.  The 
Board finds that the claims files contain "clear and 
unmistakable" evidence demonstrating that.  The evidence does 
reflect that the Veteran has repeatedly cited to having had a 
rough and stressful childhood which caused anxiety, and while 
he is competent to testify as to having symptoms of anxiety 
and stress and sleep problems prior to service, and there is 
post service evidence of similar problems now attributed to a 
diagnosed anxiety disorder, NOS.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Thus his lay contentions regarding preservice 
symptoms of anxiety are competent and are found credible as 
there is no contradictory evidence regarding this personal 
history which he has consistently given.  Thus the Veteran's 
history of such preexisting symptoms shown throughout the 
record rebuts the presumption of soundness in this case.  

Having found that the presumption of soundness has been 
rebutted and that he has had a preexisting psychiatric 
disorder, the Board finds that the claims file contains clear 
and unmistakable evidence showing that that the Veteran's 
preexisting psychiatric symptoms were not aggravated by his 
active military service.  Cotant, supra. 

There is no evidence of record of a worsening of symptoms in 
the service, as the service treatment records are completely 
absent of any complaints of treatment for psychiatric 
problems during service or noted on separation examination.  
While the service personnel records are noted to show 
disciplinary action for the Veteran having been AWOL, there 
is no indication in these records that psychiatric complaints 
or even drug or alcohol abuse was a factor in his 
unauthorized absences.  There is no corroborating evidence to 
support his contentions that he was AWOL because of 
psychiatric problems such as panic attacks or that he sought 
treatment for panic attacks while in the service.  The 
credibility of such contentions is far outweighed by the lack 
of medical evidence of any psychiatric problems until 2 years 
after service.  

Furthermore the earliest post service medical evidence of 
treatment for any psychiatric symptoms in December 1976 
diagnosed a drug induced acute brain syndrome secondary to 
drug intake.  No other psychiatric diagnosis was made at that 
time and there is no evidence of any psychiatric or even 
substance abuse problems shown until 2005 roughly 30 years 
after service and decades after this acute post service drug 
incident.  Thus the clear and unmistakable evidence reflects 
that the Veteran's psychiatric disorder, diagnosed as anxiety 
disorder NOS, was not diagnosed until many years after 
service and that preexisting psychiatric symptoms were not 
aggravated in service.  There is also no basis for granting 
service connection on a presumptive basis under 38 C.F.R. 
§ 3.309, because there is no evidence of a psychosis having 
manifested itself within one year of discharge.  

While the Veteran has secured a medical opinion from his VA 
clinical pharmacist in October 2009 stating that the 
Veteran's service aggravated preexisting problems with 
anxiety and panic issues, the Board notes that this medical 
provider is noted to have his expertise in pharmacology and 
not specifically in psychiatry and psychology.  Thus his 
competence in providing such a nexus opinion regarding the 
causation/aggravation of his preexisting problems is 
questionable.  Further, this opinion does not appear to be 
based on a comprehensive review of the entire history shown 
in the record, as the opinion fails to address the 
significance of the lack of evidence of any chronic 
psychiatric disorder diagnosed until 2005, decades after 
service.  This evidence, negative for any treatment or 
diagnosis of a chronic psychiatric disorder until several 
decades after service far outweighs the October 2009 opinion 
from the Clinical Pharmacist.  

Having found that service connection is not warranted for a 
psychiatric disorder other than PTSD, the Board will now 
address this matter in terms of entitlement to service 
connection for PTSD.

The Board also finds that entitlement to service connection 
for PTSD is not warranted as there is no evidence of a 
diagnosis of PTSD shown in the records.  Repeatedly the 
diagnosis reported in the medical records is of an anxiety 
disorder, not otherwise specified and alcohol dependence in 
remission, and it is noted that this diagnosis continued to 
be made even after the Veteran in September 2009 reported to 
his medical provider about claimed stressful incidents in 
service such as having been shown graphic videos of men 
getting killed and being treated harshly by other service 
members, including being told by them that he would be shot 
first by the enemy because he was a medic.  In regards to the 
firing range incident that he testified to in his October 
2008 DRO hearing, he is noted to have not referred to this 
incident except during this hearing and it is not mentioned 
in any of the medical treatment records addressing his 
anxiety symptoms.  His primary alleged stressors outside of 
the childhood incidents appears to have been his anxiety over 
the possibility of being sent to Vietnam, even after he was 
released from active duty. The Board notes that he has not 
alleged nor has the evidence shown him to have served in 
combat, nor was he otherwise shown to have exposed to 
stressors such as would support a diagnosis of PTSD under the 
DSM-IV criteria while he was serving on active duty.  

Thus there is no medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV), 
and it is not necessary in this instance to attempt to verify 
stressors as none has been determined by the medical 
providers to support a diagnosis of PTSD.  The only time PTSD 
is mentioned as a possible diagnosis is from the Veteran, who 
is not shown to be competent to make a diagnosis such as PTSD 
which requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  The mental health clinic records made 
note of the Veteran's self diagnosis of PTSD in December 
2005, but the Axis I diagnosis continued to be anxiety 
disorder NOS and sedative abuse/dependence.  At no point do 
the records reflect that the Veteran should have been 
referred for evaluation of possible PTSD, but instead they 
persisted with the diagnosis of Anxiety Disorder, NOS along 
with the current assessment of alcohol dependence in 
remission.  Absent a current diagnosis of PTSD under the DSM-
IV criteria  made by a medical professional, service 
connection for PTSD cannot be granted. 

In conclusion the Board finds that the preponderance of the 
evidence is against a grant of service connection for PTSD 
and that the evidence clearly and unmistakably fails to show 
an aggravation of preexisting psychiatric symptoms during 
service.   


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD and anxiety disorder, is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


